Title: From Edward Hand to Timothy Pickering, 21 August 1781
From: Hand, Edward
To: Pickering, Timothy


                        
                            sir
                            Kings ferrey 21st August 1781
                        
                        His Excellency desires you may immediately send an intelligent person to examine the present state of the
                            roads & Bridges from hence to Pompton Plains & from the yellow house in pompton, to the little falls of
                            Passaick, by Ogdens Iron works, crossing the Passaick by the two bridges at the forks, & make report to him as
                            soon as may be, at the same he wishes to be informed if the road which leads from the neither
                            end of Pompton to Ogdens Iron works & without crossing the Ramapough be practicable for Carriages. I am sir yr Obedt Servt
                        
                            Edwd Hand A. Gl
                        
                    